Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Response to Arguments
Applicant’s arguments with respect to all pending claims have fully considered, but moot because of the new ground of rejection. applicant argues that cited references failed to disclose communicating results to the user from the remote server through one or more networks and the user interface at least graphically indicating both 1)  the user selections from the user of up or down votes, bias, and  truthfulness associated with the content, and 2) the plurality of user selections of up or down votes, bias, and truthfulness associated with the content.

However, Bovenschulte et al disclose a system having a server 150 that is responsible for distributing rating information to users via a network  and the system further discloses monitored user interaction cross-platform data may be collected and analyzed to determine predictive popularity ratings information based at least in part on the monitored interactions. The predictive popularity ratings information may then be provided for use (e.g., display) within an interactive television application operating in at least one different type of platform,0009; 0016; the interactions of all users of the interactive television application may be monitored,0013; all of the collected user interaction information may be compiled to determine the predictive ratings information,0046; the evaluative rating may reflect the opinion of a particular critic or group of critics or may be a compilation of the opinions of many users,0092; audience measurement server 150 may determine and distribute popularity ratings information,0033.

And Ott et al show in fig.3 and fig.4  a system having a user interface displaying rating provided by a user for specific content and displaying ratings provided by a group or community  of other users as disclosed in para.  0093; 0095;0097-0099. This action is made non-final.

                                     Request for continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

                                                                Claims Rejections
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3; 5-10; 12; 15-16; 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (US.Pat.No.9285973) in view of Brown et al (US.Pub.No.20140013241) and Bovenschulte (US.Pub.20070136753) and Ott (US.Pub.No.20070179835).

Regarding claim 1, Gable et al a method for rating content, comprising: automatically determining content being received by an electronic device associated with a user(participants may receive content through content providers, col.4, lines 44-45; the content may be displayed in a visually associated manner on the user's device video and/or audio display, col.4, lines 11-13);

communicating a user interface utilizing the electronic device for receiving at least a-user selections of an up or down vote bias of the content perceived by the user (a user interface is provided for content, such as news media content showing a bias rating for the content, abstract; media display may be provided on a user interface of a user device, col.14, lines 51-53; col.4, lines 10-13; participants may receive content through content providers. One, two or more participants may rate the content for bias. In some instances, the participants may also rate bias of the content providers and/or the sources of information, col.4, lines 44-48; a plug-in useful for bias rating. A user may see content 1100 that the user wishes to rate. A browser plug-in 1110 may be presented. Selecting the plug-in may cause a display 1120 to be presented that allows the user to rate the content. The display may be presented as a pop-up,col.17, lines 16-21; col.5, lines 60-67; col.6, lines 1-4; Unlike studies and surveys that are run once, the incorporated bias rating can be continually evolving as participants continuously take bias tests, rate content and sources, and vote in favor or against different opinions, and more, col.13, lines 44-47; a participant's `likes` or `shares` may be used to determine the participant's bias and/or bias of content that the participants is rating or reviewing, col.12, lines 32-50+; col.10, lines 15-18+);

wherein the user interface is communicated in response to a request from the user to provide the user selections (see fig.11 where a user interface is presented to the user upon selection of a plug-in; col.17, lines 16-21);

receiving the user selections of at least the up or down vote the bias of the content from the user through the user interface communicated by the electronic device for association with an identifier of the content (a participant's `likes` or `shares` may be used to determine the participant's bias and/or bias of content that the participants is rating or reviewing, col.12, lines 32-50+; to right 1910a, traditional to progressive, nature to science, etc.). In some examples, the bias may not yet have been set 1910e, 1910f, and the user may click, drag, or select a rating and send their input through this same display interface, col.6, lines 1-3; a user may be capable of selecting a user rating that falls into one of the categories. In some instances, the user options may be discrete so that the user may only be able to select from one of the categories presented, col.9, lines 26-40+; col.15, lines 55-59; col.13, lines 44-47; systems and methods provided herein may be used to calculate the bias of a source. These may include (a) blind content rating (e.g., source not known), (b) open bias rating (e.g., source known), (c) interaction of bias-rated participants (e.g., likes, shares), and/or (d) third party ratings., col.10, lines 15-18+).

But did not explicitly disclose communicating a user interface utilizing the electronic device for receiving at least a-user selections of an up or down vote  rating truthfulness of the content perceived by to-the user; receiving the user selections of at least the up or down vote  truthfulness of the content through the user interface communicated by the electronic device  for association with an identifier of the content ; automatically compiling, utilizing a remote server, a plurality of user selections of up or down votes bias and truthfulness associated with the content for a plurality of users including the user selections of at least up or down vote  bias of the content and truthfulness of to be displayed by the user interface the user;  and communicating results to the user from the remote server through one or more networks and the user interface at least graphically indicating both 1)  the user selections from the user of up or down votes, bias, and  truthfulness associated with the content, and 2) the plurality of user selections of up or down votes, bias, and truthfulness associated with the content.

However,  Brown et al disclose communicating a user interface utilizing the electronic device for receiving at least a-user selections of an up or down vote  rating truthfulness of the content perceived by to-the user; receiving the user selections of at least the up or down vote  truthfulness of the content through the user interface communicated by the electronic device  for association with an identifier of the content (see fig.5 having user interface for allowing users to provide ratings to video contents according to some specific criteria; users may rate the content item, a portion of the item and/or other users' comments based on credibility and/or other traits (e.g., bias, accuracy, violence, enjoyability, prurience), abstract; users may rate an entire content item, a portion of the item and/or other users' comments based on credibility and/or other categories (e.g., bias, accuracy, violence, enjoyability, clarity, prurience). Users' ratings are tallied to produce an overall rating for one or more portions of the content item, the entire item, 0016; 0027; 0053; 0159; 0005; rating module 106 enables users to rate or vote on content items presented via information player 102, and/or other users' comments, and may operate with or in cooperation with comment module 104; 0051-0052;0096).

It would have been obvious before effective filling date of the claimed invention to incorporate the teachings of Brown et al to modify Gable by using veracity or truthfulness data for the purpose of measuring the level of accuracy of rating associated with the received data or contents.

And the combination of Gable and Brown disclose a system for allowing users to input via user interface rating bias and rating truthfulness to media contents, but they are silent in how to disclose: automatically compiling, utilizing a remote server, a plurality of user selections of up or down votes bias and truthfulness associated with the content for a plurality of users including the user selections of at least up or down vote  bias of the content and truthfulness of to be displayed by the user interface the user;  and communicating results to the user from the remote server through one or more networks and the user interface  at least graphically indicating the  up or down vote, user selections from the user and the  plurality of user selections of up or down vote  bias and truthfulness associated with the content.

And Bovenschulte et al disclose a system that is capable of monitoring and collecting data related to the user interactions with the system and the collected or the compiled data is transmitted to a remote server for analysis in order to determine some predictive ratings.

 And Bovenschulte et al disclose  monitored user interaction cross-platform data may be collected and analyzed to determine predictive popularity ratings information based at least in part on the monitored interactions. The predictive popularity ratings information may then be provided for use (e.g., display) within an interactive television application operating in at least one different type of platform,0009; 0016; the interactions of all users of the interactive television application may be monitored,0013; all of the collected user interaction information may be compiled to determine the predictive ratings information,0046; the evaluative rating may reflect the opinion of a particular critic or group of critics or may be a compilation of the opinions of many users,0092; audience measurement server 150 may determine and distribute popularity ratings information,0033; the data is periodically or continually transmitted to audience measurement server 150,0044-0045;0057-0060.

It would have been obvious before effective filling date of the claimed invention to incorporate the teachings of Bovenschulte to modify Gable and Brown by applying data collection and displaying results technique of Bovenschulte to Gable and Worker’s bias and truthfulness selection resulting  in automatically compiling, utilizing a remote server, a plurality of user selections of up or down votes,  bias and truthfulness associated with the content for a plurality of users including the user selections of at least up or down vote  bias of the content and truthfulness of to be displayed by the user interface the user;  and communicating results to the user from a remote server  through one or more networks for the purpose of monitoring interactions of users with the system accordingly.

And Ott et al disclose the user interface at least graphically indicating both 1)  the user selections from the user of up or down votes, bias, and  truthfulness associated with the content, and 2) the plurality of user selections of up or down votes, bias, and truthfulness associated with the content(see fig.3 and fig.4 for showing rating associated with a community and rating provided by a specific user; 0093; 0095;0097-0099).

It would have been obvious before effective filling date of the claimed invention to incorporate the teachings of Ott  to modify Gable and Brown and Bovenschulte by applying technique of displaying concurrently via user interface  rating provide by a user and rating provided by multiple other users for specific content of Ott  to Gable  and Bovenschulte and Worker’s bias and truthfulness selection resulting  in the user interface at least graphically indicating both 1)  the user selections from the user of up or down votes, bias, and  truthfulness associated with the content, and 2) the plurality of user selections of up or down votes, bias, and truthfulness associated with the content for the purpose of sharing rating data across social network accordingly.

Regarding claim 2, Gable et al disclose wherein the determining content includes receiving request from the user of an indicator for communicating the user interface and wherein the user selections for bias and the truthfulness is selectable from a plurality of level (it may be desired to have five bias rating categories for a user to select from, col.5, lines 7-10+; the user may click, drag, or select a rating and send their input through this same display interface, col.6, lines 1-3; importance may be the weighted average factor for the Importance Level the user picks (ex: Somewhat Important=1) "General Bias" Score=Sum of Attribute Scores/Sum of Importance, col.9, lines 7-20 ).

Regarding claim 3, Gable et al disclose wherein receiving the user selection further comprises: receiving a user selection up-voting or down-voting the content (vote in favor or against different opinions, and more, col.13, lines 42-50).

Regarding claim 5, Gable and Brown  and Ott et al did not explicitly disclose further comprising: receiving login information from the user prior to receiving the selection of content.

However, Bovenschulte et al disclose further comprising: receiving login information from the user prior to receiving the selection of content (login to the interactive television application may be monitored, 0013; login to provide user profile information to the interactive television application, 0052).

It would have been obvious before effective filling date of the claimed invention to incorporate the teachings of Bovenschulte to modify Gable and Brown and Ott by providing user interface with login option for the purpose of tracking viewing history accordingly.

Regarding claim 6, Gable et al disclose wherein the user selection is changeable by the user at any time (the bias-score may update in real-time as the user modifies one or more attribute value and/or weighting. In other embodiments, the bias-score may update when a user selects an option to update or at periodic times or in response to predetermined events, col.9, lines 60-64+).

Regarding claim 7, Gable et al disclose wherein the user interface is communicated through a browser extension or add-in, and wherein the user selection is stored in a database associated with a server as received through the browser extension or add-in (a user may be interacting with the server via an application or website. For example, a browser may be displayed on the user's device, col.4, lines 7-14; server(s) may receive ratings, such as bias ratings from one or more participants or sources and may optionally store such information. The information may be stored in memory (e.g., databases or other memory storage units), col.3, lines 51-60+).

Regarding claim 8, Gable et al disclose  further comprising: sharing the user selection associated with the user through a social media post or one or more messages(shares` may be used to determine the participant's bias and/or bias of content that the participants is rating or reviewing,col.12, lines 33-40+; a sidebar may also provide an option for the participant to share the content via social media 1040 (e.g., Facebook, Twitter, Google+, LinkedIn, or any other social media site), col.17, col.1-5+).

Regarding claim 9, Gable et al disclose  wherein the user selection further comprises a comment from the user( The user may be presented with an option for each topic to provide the user's opinion of the bias of the topic 1310, col.11, lines 7-15+;col.10, lines 60-67).

Regarding claim 10, Gable et al disclose wherein the user interface is configurable to receive different types of bias (displays of bias ratings of various types, col.2, lines 46-47).

Regarding claim 12, it is rejected using the same ground of rejection for claim 1.

Regarding claim 15, Gable et al disclose wherein the content rating platform is a server, and wherein the user interface is communicated by a browser extension or add-in in response to the request associated with the browser extension or add-in(see fig.1, element 120, server; a user may be interacting with the server via an application or website. For example, a browser may be displayed on the user's device, col.4, lines 7-14; server(s) may receive ratings, such as bias ratings from one or more participants or sources and may optionally store such information. The information may be stored in memory (e.g., databases or other memory storage units), col.3, lines 51-60+).

Regarding claim 16, Gable and Brown and Ott et al did not explicitly disclose wherein the results are communicated in response to determining the user is receiving the content.

However,  Bowenschulte et al wherein the results are communicated in response to determining the user is receiving the content(the data is periodically or continually transmitted to audience measurement server,0045;0094;0115; the monitored user interaction cross-platform data may be collected and analyzed to determine predictive popularity ratings information based at least in part on the monitored interactions. The predictive popularity ratings information may then be provided for use, 0009).

It would have been obvious before effective filling date of the claimed invention to incorporate the teachings of Bovenschulte to modify Gable and Brown and Ott by collecting interactions or selections of the users periodically for the purpose of providing feedback or critics to the remote server.

Regarding claim 21, Gable et al disclose wherein the user selections include an up or down vote associated with the content(the incorporated bias rating can be continually evolving as participants continuously take bias tests, rate content and sources, and vote in favor or against different opinions, and more, col.13, lines 41-50).

Regarding claim 22, it is rejected using the same ground of rejection for claim 21.

Regarding claim 23, Gable et al disclose wherein the results indicates the user selections(see fig.19; the user may click, drag, or select a rating and send their input through this same display interface, col.6, lines 1-4; col.6, lines 40-45; results from participants can be normalized to match the bias of the represented area. For example, a large number of people may participate in a "source bias rating" survey. They may rate the bias of the source by evaluating the content that the source writes or otherwise provides,col.11, lines 33-40+).

Claims 4; 11; 13-14 are rejected under 35 U.S.C. 103 as being obvious over Gable (US.Pat.No.9285973) in view of Brown et al (US.Pub.No.20140013241) and Bovenschulte (US.Pub.20070136753)  and Ott (US.Pub.No.20070179835) and Myslinski et al (US.Pub.No.20160371321).

Regarding claim 4, Gable et al disclose wherein the user interface includes a sliding scale for rating bias of the content as perceived by the user from 0 to 100 percent liberal bias or 0 to 100 percent conservative bias (The scale may be a linear scale. In alternate embodiments, the scale may be an exponential scale, logarithmic scale, or any other type of scale. The scale may have a numerical value. For example, the scale may have a minimum value and a maximum value (e.g., 0 to 10, 0 to 100). The user may also choose the relative importance of each attribute,col.7, lines 54-60+; may include categories such as staunch conservatives, main street republicans, libertarians, disaffected, post-moderns, new coalition democrats, hard-pressed democrats, solid liberals,col.6, lines 31-36+).

But did not explicitly disclose wherein 0 represents neutral content without bias, and wherein the user interface communicates a sliding scale for rating the truthfulness of the content as perceived by the user from 0% or false to 100% or completely true.

However,  Myslinski  et al disclose wherein 0 represents neutral content without bias, and wherein the user interface communicates a sliding scale for rating the truthfulness of the content as perceived by the user from 0% or false to 100% or completely true(sources are rated in political terms including, but not limited to, independent, ultra-liberal, leaning left, neutral/moderate, leaning right, ultra-conservative, green, and libertarian,0086; the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable; articles are rated as 100s (scale of 1 to 100),0186; ratings enable users to determine how trustworthy the speaker is based on past results,0117; the information posted includes quotes of most outrageous things said, most truthful things,0133).

It would have been obvious before effective filling date of the claimed invention to incorporate the teachings of Myslinski to modify Gable and Brown and Bowenschulte  and Ott by using truthfulness data for the purpose of measuring the level of accuracy of rating associated with the received data.

Regarding claim 11, Gable et al disclose wherein the user selections are received for web content or mobile application content(the source may be an individual (e.g., author), entity (e.g., company owning a news source), a media provider (e.g., the news source, such as the New York Times), a section of a media provide (e.g., Arts & Leisure section of the New York Times), newscast, channel, TV network, website, blog, or any other type of source,col.12, lines 58-63;col.4, lines 1-5+).

But did not explicitly disclose wherein a unique identifier is associated with the content regardless of distribution by multiple sources.

However, Myslinski et al disclose wherein a unique identifier is associated with the content regardless of distribution by multiple sources (identification information of the monitored information is sent to and from the cloud instead of the monitored information to minimize the amount of data sent to and from the cloud. The identification information is able to include any type of identification information including, but not limited to, content identification (e.g., name, filename, channel/station), numerical representation of content segment identification, a timestamp, an identifier for matching with the corresponding monitored information, user information, device information, and/or any other identifier,0314-0316).

It would have been obvious before effective filling date of the claimed invention to incorporate the teachings of Myslinski to modify Gable and Brown and Bowenschulte and Ott by assigning identifier to specific content for the purpose of monitoring viewing history accordingly.

Regarding claim 13, it is rejected using the same ground of rejection for claim 11.
Regarding claim 14, it is rejected using the same ground of rejection for claim 4.
                                                              Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425      

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425